DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INTRAORAL SCANNER WITH FAN GENERATING AIRFLOW THROUGH HEAT-DISSIPATING STRUCTURE.

Claim Objections
Claim 11 is objected to because of the following informalities:  “the cover is fixed to the heat-conductive casing to covers the opening” should be “the cover is fixed to the heat-conductive casing to cover[s] the opening”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “the cable is electrically connected to the second electrical connection port and the fan and extends out the fixing base” should be “the cable is electrically connected to the second electrical connection port and the fan and extends out from the fixing base”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of substantially leaves question about the limitation “parallel” and does not clearly define the fins.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The cooperative relationship recited in the claim that leaves a gap in reasoning follows: “main portion is located between the probe portion and the heat-dissipating structure” while also stating that “heat-dissipating structure is fixed to the main portion” which implies that the main portion is located between the main portion and the probe. A further analysis of the claim follows: 9. The intraoral scanner according to claim 1, wherein the device body comprises a main portion and a probe portion, the probe portion is detachably connected to the main portion, the heat-dissipating structure is fixed to the main portion, and the main portion is located between the probe portion and the heat-dissipating structure [which is fixed to the main portion, therefore part of the main portion and yet the main portion is between the heat-dissipating structure and the probe]. For purposes of examination it could be assumed that the heat-dissipating structure is found on the probe side of the main portion and fixed to the main portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi et al., (US 2022/0233138) in view of Hanselmann et al., (US 2020/0144764).

Regarding claim 1: Havasi teaches an intraoral scanner [Abstract teaches: A hand-held intraoral scanner], comprising: 
a device body, having a heat-dissipating structure [¶0051 teaches: A heater 11 and a thermostat is also located in the handle (i.e. device body), suitably in a thicker silicone pipe (i.e. analogous to heat-dissipating structure), that is capable of heating the transported air to a desired temperature] and a first electrical connection port [¶0017 teaches: unit is electrically interconnected]; and 
a connection portion, detachably connected to the device body [¶0058 teaches: the section of the cover 5 covering the head unit 1, can also be removed from the apparatus separately], the connection portion comprising a second electrical connection port and a fan [¶0023 teaches: the fan is installed in the cover].
However, it does not appear that Havasi explicitly teaches the second electrical connection port and the first electrical connection port being connected.
In a related field of endeavor, Hanselmann teaches the second electrical connection port and the first electrical connection port being connected [¶0055 teaches: As shown in FIG. 4, each of the two outer plug elements 5 protrudes beyond the contact pins in the axial direction. Here, the respective ends of the two plug elements 5 on the outer side are respectively electrically connected to a shield 21 of the connecting cable 6, as a result of which excellent shielding emerges. As a result of the two plug elements 5 respectively abutting against the outer side of the respective contact pins 4].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hanselmann’s teaching of a second electrical connection port into Havasi’s intraoral scanner for the benefit, as taught by Hanselmann, of for improving the thermal properties and the electromagnetic compatibility (EMC) and also for simplified production of a medical instrument. [Hanselmann, Abstract]
In addition, Havasi teaches the fan generating an airflow flowing through the heat-dissipating structure [¶0051 teaches: The air provided by the fan 9 enters the air pipe 17. A heater 11 and a thermostat is also located in the handle, suitably in a thicker silicone pipe (i.e. heat-dissipating structure), that is capable of heating the transported air to a desired temperature.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Havasi teaches wherein the device body comprises a probe portion [Abstract teaches: scanner shaft and a head unit, wherein the head unit is arranged at an end of the scanner shaft and the head unit includes at least one sensor; ¶0004 teaches: The scanner also includes a probe head], the device body has a longitudinal axis direction [¶0018 teaches: the longitudinal axis of the moving arrangement is parallel to rotation axis A1], and the probe portion and the heat-dissipating structure are located at two opposite sides of the device body relative to the longitudinal axis direction [¶0051 teaches: The air provided by the fan 9 enters the air pipe 17; See also Fig. 3, element 5a and Fig. 4, element 1] .

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Havasi teaches wherein the heat-dissipating structure comprises a heat-conductive casing and a plurality of fins extending outward from the heat-conductive casing, and the airflow flows through the fins [See Fig. 4, element 9 and Fig. 5, element 17].

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi modified by Hanselmann and in view of Kong et al., (CN 106073688).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Havasi modified by Hanselmann explicitly teaches wherein the device body is waterproof.
In a related field of endeavor, Kong teaches wherein the device body is waterproof [Description-Background technology,¶3 teaches waterproof].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kong’s teaching of a second waterproof scope into Havasi modified by Hanselmann’s intraoral scanner for the benefit, as taught by Kong, of a sealed and waterproof scope to be repeatedly used. [Kong, Description-Background technology]

Regarding claim 10: the essence of the claim is taught on rejected claim 9.
However, it does not appear that Havasi modified by Hanselmann explicitly teaches wherein the main portion and the heat-dissipating structure as a whole are waterproof.
In a related field of endeavor, Kong teaches wherein the main portion and the heat-dissipating structure as a whole are waterproof [Description-Background technology,¶3 teaches waterproof].
The motivation to combine is the same as for claim 8. [See teaching above]

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havasi modified by Hanselmann and in view of Li et al., (US 2014/0235156).

 Regarding claim 11: the essence of the claim is taught on rejected claim 9.
However, it does not appear that Havasi modified by Hanselmann explicitly teaches wherein the heat-dissipating structure comprises a heat-conductive casing, a plurality of fins, and a cover, the fins extend outward from the heat-conductive casing, the heat-conductive casing has an inner accommodating space and an opening communicating with the inner accommodating space, the cover is fixed to the heat-conductive casing to covers the opening, and the first electrical connection port is disposed on the cover.
In a related field of endeavor, Li teaches wherein the heat-dissipating structure comprises a heat-conductive casing [¶0018 teaches: the casing further includes a side having an auxiliary air inlet and an auxiliary air outlet], a plurality of fins [¶0021 teaches: A wind driving assembly (i.e. having fins) is mounted in the compartment], and a cover [¶0021 teaches: thermally conductive cover], the fins extend outward from the heat-conductive casing [See Fig. 10, element 211], the heat-conductive casing has an inner accommodating space and an opening communicating with the inner accommodating space [¶0039 teaches: The frame 21 includes an outlet hole 212 adjacent to the at least one air outlet 13 of the casing 1, see also Fig. 5], the cover is fixed to the heat-conductive casing to covers [sic] the opening [¶0009 teaches: The thermally conductive cover includes an inlet hole in communication with an interior of the frame. An air channel is formed between the thermally conductive cover and an interior wall face of the casing.], and the first electrical connection port is disposed on the cover [¶0040 teaches: The package 22 is adapted to receive at least one electronic element E (FIG. 5).].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of a second heat conductive casing into Havasi modified by Hanselmann’s intraoral scanner for the benefit, as taught by Li, of a cooling system that can easily be applied in a hand-held electronic device while providing enhanced cooling effect. [Li, Background of the Invention]


Allowable Subject Matter

Claims 3, 5-7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Suzuki et al., (US 2020/0245849) teaches a connector apparatus and endoscope apparatus provided with connector apparatus; and
Zilligen et al., (US 2020/0288951) teaches an endoscope with ports.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485